              Case 2:14-cv-00200-MJP Document 231 Filed 01/28/19 Page 1 of 5



 1                                                                  The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8
      SUSAN ROUTH, et al.,
 9                                                          NO. 2:14-cv-00200-MJP
                              Plaintiffs,
10                                                          ANSWER OF DEFENDANT
              v.                                            SEIU HEALTHCARE 775NW
11                                                          TO FOURTH AMENDED
      SEIU HEALTHCARE 775NW,                                COMPLAINT
12
                              Defendant.
13

14
            Defendant SEIU 775, erroneously referred to in the Complaint as SEIU
15
     HEALTHCARE 775NW, answers Plaintiffs’ Fourth Amended Complaint:
16
            1.1     Defendant lacks information or knowledge sufficient to form a belief about the
17
     truth of the allegations of the first sentence and therefore denies the allegations. With respect to
18
     the second sentence, defendant lacks information sufficient to form a belief about the truth of
19
     the allegation that one or more of the plaintiffs is currently an Individual Provider. Defendant
20
     admits that plaintiffs have paid union dues and/or agency fees pursuant to the statutes and
21
     contracts challenged in this litigation.
22
            1.2     Defendant admits that it is a labor union and that the quoted language in the
23
     paragraph accurately quotes its website.
24
     ANSWER OF SEIU 775 TO FOURTH AMENDED
     COMPLAINT- 1                                                           FRANK FREED
     Case No. 2:14-cv-00200-MJP                                          SUBIT & THOMAS LLP
                                                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                 Seattle, Washington 98104-1798 ~ (206) 682-6711
26
              Case 2:14-cv-00200-MJP Document 231 Filed 01/28/19 Page 2 of 5



 1          2.1     Admitted.

 2          2.2     Admitted.

 3          2.3     Admitted.

 4          3.1     The allegations are legal conclusions to which no response is required.

 5          3.2     The allegations are legal conclusions to which no response is required.

 6          3.3     The allegations are legal conclusions to which no response is required.

 7          3.4     The first, second, and third sentences comprise allegations that are legal

 8   conclusions to which no response is required. The fourth sentence is admitted.

 9          3.5     The allegations are legal conclusions to which no response is required.

10          3.6     The allegations are legal conclusions to which no response is required.

11          3.7     The first sentence comprises allegations that are legal conclusions to which no

12   response is required. The second sentence is admitted.

13          3.8     The allegations are legal conclusions to which no response is required.

14          4.1     Defendant admits that prior to Harris v. Quinn, 134. S. Ct. 2618 (2014), all

15   Individual Providers, other than religious objectors, were required to pay either union dues or

16   fair share fees to SEIU 775 as a condition of employment. The last sentence comprises

17   allegations that are legal conclusions to which no response is required.

18          4.2     The first sentence is admitted. The second sentence is denied.

19          4.3     The first sentences and second sentences comprise allegations that are legal

20   conclusions to which no response is required. The third sentence is admitted.

21          4.4     Denied.

22          5.1     The paragraph comprises allegations that are legal conclusions to which no

23   response is required. To the extent a response is required, defendant denies plaintiffs have

24
     ANSWER OF SEIU 775 TO FOURTH AMENDED
     COMPLAINT- 2                                                         FRANK FREED
     Case No. 2:14-cv-00200-MJP                                        SUBIT & THOMAS LLP
                                                                 Suite 1200 Hoge Building, 705 Second Avenue
                                                               Seattle, Washington 98104-1798 ~ (206) 682-6711
26
              Case 2:14-cv-00200-MJP Document 231 Filed 01/28/19 Page 3 of 5



 1   suffered a constitutional injury. Defendant admits that plaintiffs have not received refunds.

 2   Defendant admits it acted under color of law with respect to receiving the dues/fees at issue.

 3          5.2      The allegations are legal conclusions to which no response is required. To the

 4   degree a response is required, defendant denies the allegations.

 5          6.1      The allegations are legal conclusions to which no response is required.

 6          7.1      The allegations are legal conclusions to which no response is required. To the

 7   extent a response is required, the allegations are denied.

 8          7.2      The allegations are legal conclusions to which no response is required.

 9          7.3      The allegations are legal conclusions to which no response is required.

10          7.4      The allegations are legal conclusions to which no response is required.

11                                   AFFIRMATIVE DEFENSES

12                1. Failure to state a claim upon which relief can be granted.

13                2. Estoppel.

14                3. Waiver.

15                4. Statute of limitations.

16                5. Good faith reliance on a lawfully enacted statute.

17                6. Qualified immunity.

18                7. Failure to exhaust internal union remedies.

19          WHEREFORE, defendant SEIU 775 prays the Court to award it the following relief:

20          1. Dismiss plaintiffs’ claims against defendant with prejudice;

21          2. Award defendant its costs of litigation;

22          3. Award defendant such other and further relief as the Court deems just and proper.

23

24
     ANSWER OF SEIU 775 TO FOURTH AMENDED
     COMPLAINT- 3                                                            FRANK FREED
     Case No. 2:14-cv-00200-MJP                                           SUBIT & THOMAS LLP
                                                                    Suite 1200 Hoge Building, 705 Second Avenue
                                                                  Seattle, Washington 98104-1798 ~ (206) 682-6711
26
            Case 2:14-cv-00200-MJP Document 231 Filed 01/28/19 Page 4 of 5



 1         DATED this 28th day of January 2019.

 2
                                  FRANK FREED SUBIT & THOMAS LLP
 3
                                  By: /s/ Michael C. Subit_____________
 4                                    Michael C. Subit, WSBA # 29189
                                      705 Second Avenue, Suite 1200
 5                                    Seattle, WA 98104
                                      206-682-6711
 6                                    msubit@frankfreed.com

 7                                ALTSHULER BERZON LLP

 8                                By: /s/ Scott A. Kronland_____________
                                      Scott A. Kronland, admitted pro hac vice
 9                                    177 Post Street, Suite 300
                                      San Francisco, CA 94108
10                                    415-421-7151
                                      skronland@altber.com
11
                                  Attorneys for Defendant SEIU 775
12

13

14

15

16

17

18

19

20

21

22

23

24
     ANSWER OF SEIU 775 TO FOURTH AMENDED
     COMPLAINT- 4                                                   FRANK FREED
     Case No. 2:14-cv-00200-MJP                                  SUBIT & THOMAS LLP
                                                           Suite 1200 Hoge Building, 705 Second Avenue
                                                         Seattle, Washington 98104-1798 ~ (206) 682-6711
26
              Case 2:14-cv-00200-MJP Document 231 Filed 01/28/19 Page 5 of 5



 1

 2                                   CERTIFICATE OF SERVICE

 3          I hereby certify that on January 28, 2019, I electronically filed the foregoing with the

 4   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 5   counsel/parties of record. I hereby certify that no other parties are to receive notice.

 6                                     By: /s/ Michael C. Subit_____________
                                           Michael C. Subit, WSBA # 29189
 7                                         Attorneys for Defendant SEIU 775
                                           FRANK FREED SUBIT & THOMAS LLP
 8                                         705 Second Avenue, Suite 1200
                                           Seattle, WA 98104
 9                                         msubit@frankfreed.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ANSWER OF SEIU 775 TO FOURTH AMENDED
     COMPLAINT- 5                                                           FRANK FREED
     Case No. 2:14-cv-00200-MJP                                          SUBIT & THOMAS LLP
                                                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                 Seattle, Washington 98104-1798 ~ (206) 682-6711
26
